IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS
                                              No. 11-721V
                                         Filed: August 22, 2014
                                         (Not to be published)

****************************
BRIAN GORMAN and LORI GORMAN, *
parents of A.G., a minor,                  *
                                           *
                     Petitioners,          *     Stipulation; MMR; DTap; varicella; IPV;
                                           *     Optic Neuritis
        v.                                 *
                                           *
SECRETARY OF HEALTH                        *
AND HUMAN SERVICES,                        *
                                           *
                     Respondent.           *
****************************
Robert Joel Krakow, Esq., Law Office of Robert J. Krakow, P.C., New York, NY, for
petitioner.
Tara J. Kilfoyle, Esq., U.S. Dept. of Justice, Washington, DC, for respondent.

                               DECISION ON JOINT STIPULATION1

Gowen, Special Master:

        Brian Gorman and Lori Gorman, parents of A.G. a minor, [“petitioners”] filed a
petition for compensation under the National Vaccine Injury Compensation Program2 on
October 31, 2011. Petitioners allege that A.G. suffered optic neuritis that was caused in
fact by the MMR, DTaP, varicella and IPV vaccines he received on November 18, 2008.
See Stipulation, filed August 20, 2014, at ¶¶ 2, 4. Further, petitioners allege that A.G.
experienced residual effects of his injury for more than six months. Id. at ¶ 4.


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, I agree that the identified material fits within the requirements of that provision, I
will delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
Respondent denies that the MMR, DTaP, varicella, and IPV vaccines caused A.G.’s
alleged optic neuritis and/or any other injury. Id. at ¶ 6.

       Nevertheless, the parties have agreed to settle the case. On August 20, 2014,
the parties filed a joint stipulation3 agreeing to settle this case and describing the
settlement terms.

        Respondent agrees to issue the following compensation payments:

            (a) A lump sum of $20,000.00, which represents compensation for past
                unreimbursable expenses, in the form of a check payable to
                petitioners, Brian Gorman and Lori Gorman.

            (b) An amount of $160,000.00 to purchase an annuity contract with
                benefits to be paid as described in paragraph 10 of the attached
                stipulation. Said annuity to be purchased by the respondent from an
                insurance company meeting the capitalization and rating
                requirements described in paragraph 9 of the stipulation.

            (c) These amount represents compensation for all damages that would
                be available under § 300aa-15(a).

       The special master adopts the parties’ stipulation attached hereto, and awards
compensation in the amount and on the terms set forth therein. The clerk of the court is
directed to enter judgment in accordance with this decision.4


IT IS SO ORDERED.

                                                   s/ Thomas L. Gowen
                                                   Thomas L. Gowen
                                                   Special Master




3
 The attached joint stipulation is redacted and all of the redactions within the stipulation refer to the
minor, A.G.
4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.